                Case 16-00239-SMT        Doc 95   Filed 07/29/20 Entered 07/29/20 10:24:25            Desc Main
                                                 Document      Page 1 of 2
                                               UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF COLUMBIA
                       IN RE:

                       Thomas Edward White,                                 Case No.: 16-00239
                       AKA Thomas E. White, Jr,                             Chapter 13
                                DEBTOR(S)

                       U.S. Bank Trust National Association as
                       trustee of LODGE SERIES IV TRUST, by
                       Rushmore Loan Management Services, LLC,
                       Servicing Agent
                                   MOVANT
                                    vs.
                       Thomas Edward White,
                       AKA Thomas E. White, Jr,
                                   RESPONDENT(S)

                              MOTION SEEKING RELIEF FROM AUTOMATIC STAY AS TO THE
                            PROPERTY KNOWN AS 6312 8TH STREET NW, WASHINGTON, DC 20011
                             U.S. Bank Trust National Association as trustee of LODGE SERIES IV TRUST, by
                       Rushmore Loan Management Services, LLC, Servicing Agent (hereinafter MOVANT), by its
                       undersigned counsel, files this MOTION SEEKING RELIEF FROM AUTOMATIC STAY
                       AS TO THE PROPERTY KNOWN AS
                       6312 8TH STREET NW, WASHINGTON, DC 20011, pursuant to 11 U.S.C. SECS. 362
                       which is a core proceeding pursuant to 28 U.S.C. SEC. 157, and for reasons states as follows:


                                                                   ONE
                           That the above-named DEBTOR(S) initiated proceedings in this Court seeking relief
                       under Chapter 13 of 11 U.S.C. (herinafter "RESPONDENT(S)").

                                                                    TWO
                             That MOVANT is the holder and/or servicer of a Note secured by a Deed of Trust,
                       which encumbers the real property known as 6312 8th Street NW, Washington, DC 20011 (the
                       "property") (see attached Exhibit "A"), presently owned by one or more of the respondents, in
                       the approximate principal amount of $180,000.00, plus interest, late charges and other costs.
                       Said Instrument is recorded among the Land Records of Washington, District of Columbia.


                                                                   THREE
 COHN, GOLDBERG &
                             That the RESPONDENT(S) is/are in default in payment of the Deed of Trust Note to
   DEUTSCH, LLC
                       MOVANT; said default involving non-payment of FORTY-SIX (46) payment(s) for the period
  ATTORNEYS AT LAW
600 BALTIMORE AVENUE   of October, 2016, through July, 2020, in the amount of $56,008.30, plus late charges, minus
      SUITE 208
 TOWSON, MD 21204      suspense of $34.42, plus any additional payments and late charges thereon that may fall due
   410-296-2550        thereafter, plus attorney's fees and costs.
   File #: 456508
                Case 16-00239-SMT        Doc 95   Filed 07/29/20 Entered 07/29/20 10:24:25 Desc Main
                                                 Document      Page 2 of 2
                                                                FOUR
                             That MOVANT believes and avers that its security interest concerning the property is
                       not adequately protected.


                                                                 FIVE
                             That MOVANT has been and continues to be irreparably injured by the Stay of S.
                       362(a) of the Bankruptcy Code which prevents the MOVANT from enforcing its right under
                       its Deed of Trust.

                             WHEREFORE, MOVANT, prays this Honorable Court grant the following relief:

                             A. That the Court enter an Order lifting the Stay of S. 362 to enable U.S. Bank Trust
                       National Association as trustee of LODGE SERIES IV TRUST, or its successors and assigns,
                       to enforce its rights under its Deed of Trust, which would enable it to foreclose on the property.

                             B. That the Court grant such other and further relief as may be necessary.


                                                                         /s/ Richard J. Rogers
                                                                         ___________________________________
                                                                         Richard J. Rogers, Esquire
                                                                         Cohn, Goldberg & Deutsch, LLC
                                                                         600 Baltimore Avenue, Suite 208
                                                                         Towson, MD 21204
                                                                         410-296-2550
                                                                         Fax: 410-296-2558
                                                                         Email: bankruptcyecf@cgd-law.com
                                                                         Federal Bar #: 01980 (DC)
                                                                         Attorney for Movant




 COHN, GOLDBERG &
   DEUTSCH, LLC

  ATTORNEYS AT LAW
600 BALTIMORE AVENUE
      SUITE 208
 TOWSON, MD 21204

   410-296-2550

   File #: 456508
